Citation Nr: 0519805	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-06 219	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.  

2.	Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 




INTRODUCTION

The veteran is reported to have had active service from 
September 1967 to September 1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.    


FINDINGS OF FACT

1.	There is no medical evidence of record supporting the 
veteran's contention that he incurred hepatitis C as a result 
of treatment at a VA facility.

2.	The veteran's hepatitis C is not related to active 
service.  


CONCLUSIONS OF LAW

1.	The criteria for entitlement to compensation for hepatitis 
C pursuant to 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.358 (2004).  

2.	Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in June 2001 setting forth the general 
requirements of then-applicable law pertaining to 38 U.S.C.A 
§ 1151, and noting the evidence necessary to substantiate his 
claim.  The general notification was reiterated in the 
Statement of the Case dated in March 2002, and in four 
Supplemental Statements of the Case dated in July 2002, March 
2003, November 2003, and January 2005.  And in the January 
2005, Supplemental Statement of the Case, the RO sufficiently 
addressed the veteran's service connection claim for 
hepatitis C.  

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claims, and the responsibility for obtaining 
it, by letter dated in June 2003.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after notification 
to the claimant under the VCAA of any information that was 
not previously provided, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained VA and service medical records.  VA has also 
conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A (d) (West 2002).  
The veteran was afforded VA compensation examination 
conducted by a medical care professional in September 2004.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claims.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran made his claim in May 2001.  
The RO adjudicated the first of his claims - entitlement to 
compensation under 38 U.S.C.A. § 1151 - in June 2001.  Only 
after that rating action was promulgated did the RO, in June 
2003, provide notice to the claimant - in the form of a 
letter - regarding what information and evidence is needed to 
substantiate his 1151 and service connection claims, as well 
as what information and evidence must be submitted by the 
claimant and what information and evidence will be obtained 
by VA.  Because the VCAA notice in this case was not provided 
to the veteran prior to the initial RO adjudication of the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ (RO) adjudication of the 1151 
claim, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the VCAA notice letter satisfied this 
"fourth element."  The Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  As described above, the RO 
advised him of this by way of the rating decision, the 
Statement of the Case, and the Supplemental Statements of the 
Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Veteran's Claim Under 38 U.S.C.A. § 
1151

38 U.S.C.A. § 1151 provides that a veteran who had been 
injured as the result of VA medical or surgical treatment, 
and not as a result of the veteran's own willful misconduct, 
shall be awarded compensation if that injury results in 
additional disability, in the same manner as if such 
disability were service-connected.

The provisions of 38 C.F.R. § 3.358 , provide that in 
determining whether additional disability exists following 
medical or surgical treatment, the physical condition for 
which the beneficiary sought treatment will be compared with 
the physical condition resulting from the disease or injury 
on which the claim for benefits is based.  See 38 C.F.R. 
§ 3.358(b)(1), (b)(1)(i), (ii).  The regulation further 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical treatment was authorized.  38 C.F.R. § 3.358(b)(2).  
Furthermore, in determining whether such additional 
disability resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as a result of (in 
this case) surgical treatment, the following consideration 
will govern:  It will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether the treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3)

Pursuant to 38 U.S.C.A. § 1151, a veteran is entitled to 
compensation for additional disability from which she/he 
currently suffers which is found to result from other than a 
certain or close to certain result of the treatment or 
necessary consequence of the treatment.  

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  A 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997.  See 38 U.S.C.A. 
§ 1151 & Supp. 1999.  In the instant case, the veteran filed 
his claim in May 2001; therefore he is required to show fault 
or negligence in medical treatment in order to be awarded 
compensation pursuant to 38 U.S.C.A. § 1151.

The veteran maintains that he contracted hepatitis C during 
VA lung surgery in January 1991.  He states that blood 
transfusions administered during the surgery caused this 
blood disorder.  The veteran, as a layperson, is not 
competent to offer opinions on diagnoses or etiology, 
however.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To 
substantiate his assertions, and thereby meet the evidentiary 
burden under 38 U.S.C.A. § 1151, competent medical evidence 
must show VA fault or negligence.  That is because medical 
evidence is required when determining matters involving 
medical causation or medical diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

The veteran has submitted his own statements as evidence that 
VA surgery caused his blood disorder.  But he has not 
submitted to VA any supporting medical evidence.  Beyond his 
assertions, the record contains no competent medical evidence 
that even suggests the January 1991 VA surgery contaminated 
the veteran's blood.  As such, the record lacks competent 
evidence to support the veteran's 1151 claim.  38 U.S.C.A. 
§ 1151.  

The Board notes, moreover, that the evidence of record 
indicates that the veteran contracted hepatitis C elsewhere.  

To begin, VA medical records of the veteran's lung surgery do 
not note that a blood transfusion was administered during the 
January 1991 surgery.  Nor do VA medical records reflect a 
blood transfusion in a later VA surgery the veteran underwent 
in May 1992 for a hernia.  And laboratory notes generated by 
both surgeries do not note the presence in the veteran's 
blood of hepatitis C.  In fact, the earliest reference in the 
file to hepatitis C is found in VA examination records dated 
in January 2000, nine years following the veteran's lung 
surgery.

A September 2004 VA compensation examiner concluded that it 
would be speculative to render an opinion as to the etiology 
of the veteran's hepatitis C.    



The Merits of the Veteran's Service Connection Claim

In the alternative, the veteran claims that he incurred 
hepatitis C as a result of his active duty service.  The 
veteran contends that sharing with fellow servicemembers 
personal items such as razors and toothbrushes, or air-gun 
vaccinations administered at enlistment, may have caused him 
to contract hepatitis C.  The veteran's separation report of 
medical examination notes tattoos on the veteran's body, 
moreover, that were not noted on the veteran's enlistment 
report of medical examination - upon enlistment one tattoo on 
the right forearm was noted; upon separation, tattoos were 
noted on the arms, forearms, and chest.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board finds that the evidence of record clearly supports 
the first element of Pond as the veteran has been diagnosed 
with hepatitis C.  The record fails to support the second and 
third elements of Pond, however.  There is no evidence of 
record of an in-service incurrence of hepatitis C, or an 
injury or disease that would relate to this blood disorder.  
And there is no medical evidence of record connecting service 
and current disorder.  Though the record shows that the 
veteran engaged in risk activity in service - sharing razors 
and tattooing his chest and upper extremities - no competent 
evidence of record suggests these activities led to the 
hepatitis C that he now has.  As such, the record lacks 
evidence sufficient to satisfy criteria necessary for a 
finding of service connection.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Pond, 12 Vet. App. at 346.  


ORDER

The appeal for compensation under 38 U.S.C.A. § 1151 for 
hepatitis C is denied.

Entitlement to service connection for hepatitis C is denied.  



                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


